Citation Nr: 0738713	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  05-00 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for coronary artery disease; and, if so, whether 
service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1966 to July 1968 
and from November 1976 to October 1979.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a January 2004 RO decision that denied 
service connection for coronary artery disease, to include as 
secondary to diabetes mellitus, type II.

The Board notes that an August 1982 Board decision previously 
denied the veteran's claim of service connection for 
hypertension with heart disease.  The veteran subsequently 
filed a claim of service connection for heart disease 
secondary to service-connected diabetes mellitus, type II, in 
March 2003.  While the RO reopened the veteran's claim 
without comment and addressed the merits of service 
connection, the Board is required to consider the question of 
whether new and material evidence has been received to reopen 
the veteran's claim, without regard to the RO's 
determinations, in order to establish the Board's 
jurisdiction to address the underlying claim and to 
adjudicate the claim on a de novo basis. Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

The issue of entitlement to service connection for coronary 
artery disease is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  A Board decision dated in August 1982, of which the 
veteran was notified in the same month, denied the veteran's 
claim of entitlement to service connection for hypertension 
with heart disease.

2.  Additional evidence received since the August 1982 Board 
decision is neither cumulative nor redundant, and raises the 
reasonable possibility of substantiating the veteran's claim 
of service connection for coronary artery disease.


CONCLUSION OF LAW

1.  The August 1982 Board decision, which denied service 
connection for hypertension with heart disease, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has been submitted for the 
claim of entitlement to service connection for coronary 
artery disease; the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As to the petition to reopen the claim of service connection, 
reopening has been granted, as discussed below.  As such, the 
Board finds that any error related to the VCAA on that claim 
is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & West 
Supp. 2007); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 
19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 
20 Vet. App. 1 (2006). 

II.  New and Material Evidence

A Board decision rendered in August 1982 denied the veteran's 
claim of service connection for hypertension with heart 
disease; this determination is final.  See 38 U.S.C.A. §§ 
7104, 7105.  In March 2003, the veteran filed a claim of 
service connection for coronary artery disease secondary to 
service-connected diabetes mellitus, type II.  As a separate 
theory of entitlement does not constitute a new claim, the 
Board now considers whether evidence submitted since the 
August 1982 Board decision constitutes new and material 
evidence sufficient to reopen the veteran's claim.  See 
Bingham v. Principi, 18 Vet. App. 470 (2004) aff'd sub nom.  
Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Ashford 
v. Brown, 10 Vet. App. 120 (1997).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  38 
C.F.R. § 3.156(a) defines "new and material evidence."  
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
arteriosclerosis, cardiovascular-renal disease, and/or 
hypertension to a degree of 10 percent within one year from 
the date of termination of such service, such disease shall 
be presumed to have been incurred or aggravated in service, 
even though there is no evidence of such disease during the 
period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The evidence of record prior to the August 1982 Board 
decision showed that, between 1979 and 1981, the veteran 
complained of chest pains, dizziness, and heart fluttering.  
Examiners determined that the veteran's symptoms were not 
cardiac in origin, but rather psychosomatic in nature due to 
emotional factors.  In short, despite the veteran's 
contentions, the evidence of record did not include any 
medical evidence showing a diagnosis of a heart disability.  
For the claim to be reopened, the veteran must have submitted 
medical evidence showing such a diagnosis.

Since the August 1982 the veteran has submitted numerous 
private medical opinions showing a diagnosis of coronary 
artery disease.  An April 2001 private medical report states 
that the veteran had active coronary artery disease, for 
which he received catheterization in January 2001.  In 
addition, numerous private reports show cardiomegaly and 
multiple stent placements, as well as showing a diagnosis of 
type II diabetes mellitus.  A November 2003 VA compensation 
and pension examination confirmed these findings.  These 
opinions, among others, are clearly new to the file and 
material with regard to the basis for the previous final 
denial.  The Board finds that this evidence raises a 
reasonable possibility of substantiating the claim.  
Accordingly, the petition to reopen the claim of service 
connection for coronary artery disease, secondary to diabetes 
mellitus, type II, is granted.




ORDER

The petition to reopen a claim of service connection for 
coronary artery disease, secondary to diabetes mellitus, type 
II, is granted.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure due process is followed and that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

A VA clarifying opinion is needed to determine the 
relationship of the veteran's current coronary artery disease 
to service.  While the November 2003 VA opinion addresses 
this point, it is incomplete.  First, though the examiner 
concluded that the veteran's coronary artery disease was less 
likely than not caused by his diabetes mellitus since the 
diagnosis of the former preceded the diagnosis of the latter 
and medical literature did not indicate that diabetes 
directly caused coronary artery disease, the examiner failed 
to discuss whether the veteran's diabetes mellitus may have 
aggravated his coronary artery disease.  Second, the examiner 
failed to offer an opinion as to whether VA medical reports 
from 1980 showing pericardial effusions and complaints of 
chest pains, and occurring within the applicable one-year 
presumptive period for arteriosclerosis under 38 C.F.R. § 
3.309, indicated an onset of coronary artery disease during 
that time.  Accordingly, the Board remands for a VA 
clarifying opinion.  See, e.g., Hampton v. Gober, 10 Vet. 
App. 481 (1997) 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran's claims folder should be 
referred to the November 2003 VA examiner 
or, if unavailable, to another suitably 
qualified VA examiner for a clarifying 
opinion as to the etiology and onset of 
the veteran's coronary artery disease.  
The claims file and a copy of this 
decision must be made available to the 
examiner and the examiner should indicate 
in his report whether or not the claims 
file was reviewed.  The 1980 VA 
examination reports showing complaints of 
chest pain and pericardial effusions 
within a year after the veteran's 
separation from service should 
specifically be addressed.  

The examiner should opine as to whether 
the veteran's current coronary artery 
disease is at least as likely as not 
aggravated by his diabetes mellitus, type 
II, and the examiner should then opine as 
to the degree of aggravation, if any.  
Furthermore, the examiner should opine as 
to whether the 1980 VA examination 
reports, which showed findings of 
pericardial effusions and complaints of 
chest pain, indicate the onset of coronary 
artery disease during that time.  A 
rationale for any opinion expressed should 
be provided.  If the physician is unable 
to offer an opinion without an 
examination, he should state that in his 
report.

2.  After these actions have been 
completed, the RO should then readjudicate 
the claim on the merits.  If the benefit 
sought is not granted, the veteran should 
be furnished a supplemental statement of 
the case, which considers all the 
pertinent evidence of record, and afforded 
a reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


